DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
2. 	The Examiner acknowledges the listing of claims filed on 12/09/2020. None of the claims were amended. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/16/2020 and 10/15/2020 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.  

Terminal Disclaimer
4.	The terminal disclaimer filed on 12/09/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,574,894 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
claim 1, the prior art does not teach or fairly suggest “…a position sensor carried by the housing and configured to generate a position output signal based on positions of the housing during the capture duration, the position output signal conveying position information that characterizes the positions of the housing at different moments within the capture duration, the positions of the housing including rotational positions of the housing; and one or more physical processors configured by machine-readable instructions to: determine an observed trajectory of the housing during the capture duration based on the position information, the observed trajectory reflecting the positions of the housing at the different moments within the capture duration, the observed trajectory including a first portion corresponding to a first moment withinAttorney Docket No.: 46DG-026105 the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; determine a capture trajectory of the housing based on a look ahead of the observed trajectory, the capture trajectory including the observed trajectory stabilized over the capture duration, the capture trajectory reflecting actual positions and/or virtual positions of the housing from which orientations of the capture field of view with respect to the optical field of view of the images are determined, at least some of the virtual positions of the housing rotationally offset from the actual positions of the housing, the look ahead of the observed trajectory including use of a subsequent portion of the observed trajectory to determine a preceding portion of the capture trajectory such that a portion of the capture trajectory corresponding to the first portion of the observed trajectory, which corresponds to the first moment within the capture duration, is determined based on the second portion of the observed trajectory, which corresponds to the second moment 

8. 	Claims 2-10 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

claim 11, the prior art does not teach or fairly suggest “…generating, by the position sensor, a position output signal based on positions of the housing during the capture duration, the position output signal conveying position information that characterizes the positions of the housing at different moments within the capture duration, the positions of the housing including rotational positions of the housing; determining, by the one or more processors, an observed trajectory of the housing during the capture duration based on the position information, the observed trajectory reflecting the positions of the housing at the different moments within the capture duration, the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; determining, by the one or more processors, a capture trajectory of the housing based on a look ahead of the observed trajectory, the capture trajectory including the observed trajectory stabilized over the capture duration, the capture trajectory reflecting actual positions and/or virtual positions of the housing from which orientations of the capture field of view with respect to the optical field of view of the images are determined, at least some of the virtual positions of the housing rotationally offset from the actual positions of the housing, the look ahead of the observed trajectory including use of a subsequent portion of the observed trajectory to determine a preceding portion of the capture trajectory such that a portion of the capture trajectory corresponding to the first portion of the observed trajectory, which corresponds to the first moment within the capture duration, is determined based on the second portion of the observed -7-Derbanne, et al. - 16/787,693 Attorney Docket No.: 46DG-026105 trajectory, which corresponds to the second moment within the capture duration, the capture trajectory having 

10. 	Claims 12-20 depend on allowable claim 11. Therefore, the dependent claims are also held allowable.11. 	Any comments considered necessary by applicant must be submitted no later 

 Contact Information
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/27/2021